Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Creighton Shrader appeals the district court’s orders denying his motion to compel the court to arrest judgment on his convictions for stalking by use of interstate facility and possession of firearms by a convicted felon and denying his motion for reconsideration. See Fed.R.Crim.P. 34. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Shrader, No. 1:09-cr-00270-1, 2013 WL 5566185 (S.D.W.Va. Oct. 8, 2013 & Nov. 1, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.